DETAILED CORRESPONDENCE
This Office action is in response to the application filed , with claims 1-20 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/19/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 4, 10-12, 14-15, 18 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Khasis, US 2017/0262790.

As per claim 1. Khasis teaches a system comprising: 
one or more processors ( see at least para. 77 along with 114 and FIG. 6A); and 
one or more non-transitory computer-readable media storing computing instructions configured to run on the one more processors and perform (para. 116 and 140): 
extracting an initial delivery route from the delivery data, wherein the initial delivery route comprises delivery stops (see at least para. 134 along with FIG. 9A-B); 
setting a preferred delivery route as the initial delivery route (64 along with 14, 134 and FIG. 2); 
evaluating, in real-time, the preferred delivery route, comprising: determining a to-be-resequenced delivery stop list based on the preferred delivery route (see at least para. 19), wherein: the to-be-resequenced delivery stop list has a random quantity of delivery stops (see at least para. 8-9, 13, and Abstract); 
each delivery stop of the random quantity of delivery stops of the to-be- resequenced delivery stop list is moved from the preferred delivery route to the to-be-resequenced delivery stop list to create a modified preferred delivery route containing remaining delivery stops from the preferred delivery route that are not in the random quantity of delivery stops (see at least para. 19, Fig. 13); 
the each delivery stop of the preferred delivery route is selected to be moved to the to-be-resequenced delivery stop list by using a selecting act of multiple delivery-stop-selecting acts (see at least para. 112-113); 
the selecting act is determined based, at least in part, on a random number (see at least para. 69 which describes this element); and 
at any point in time during the evaluating the preferred delivery route, the delivery stops of the preferred delivery route comprise the remaining delivery stops of the modified preferred delivery route and the delivery stops of the random quantity of delivery stops of the to- be-resequenced delivery stop list (see at least para. 17 along with 69); 
after determining the to-be-resequenced delivery stop list, creating, in real-time, a resequenced delivery route by adding each delivery stop of the random quantity of delivery stops of the to-be-resequenced delivery stop list to the modified preferred delivery route to create the resequenced delivery route, wherein: all of the delivery stops of the preferred delivery route are in the resequenced delivery route (see at least para. 112-113 along with 19); and 
a sequence of the delivery stops of the preferred delivery route are different from a sequence of the delivery stops of the resequenced delivery route (para. 113); 
determining, in real-time, whether the resequenced delivery route is preferred over the preferred delivery route (para. 124); 
when the resequenced delivery route is determined to be preferred over the preferred delivery route, resetting, in real-time, the preferred delivery route to be the resequenced delivery route (para. 124); and 
 when the resequenced delivery route is determined to not be preferred over the delivery route, maintaining, in real-time, the preferred delivery route (see at least para. 72-74); 
repeating evaluating, in real-time, the preferred delivery route until a predetermined stop condition occurs (see at least para. 69 along with 72); and    
after repeating evaluating, in real-time, the preferred delivery route, transmitting, in real-time via a network, the preferred delivery route to a driver mobile device of a delivery driver for the delivery driver to follow the preferred delivery route to make deliveries (see at least para. 38-39, FIG. 1).

As per claim 2. The system in claim 1, wherein: the multiple delivery-stop-selecting acts for selecting the delivery stops from the to-be-resequenced delivery stop list comprise two or more of: randomly picking a particular one of the delivery stops to be removed from the preferred delivery route (see at least para. 75—“The optimization server 110 may select a collection of routes to recommend to vehicles as the most efficient route to travel between every destination on the route, while staying within the parameters and constraints set by an automated computer generated process or by a human administrator.”, along with para. 112 and 138-139); 
 determining the particular one of the delivery stops to be removed from the preferred delivery route based on a cost for the delivery stop (see at least para. 75); or 
choosing the particular one of the delivery stops to be removed from the preferred delivery route based, at least in part, on a position of a previously resequenced delivery stop in a prior version of the preferred delivery route (see at least para. 19).

As per claim 4. Khasis discloses the system in claim 1, wherein creating, in real-time, the resequenced delivery route comprises: 
after adding each delivery stop of the random quantity of delivery stops of the to-be-resequenced delivery stop list to the modified preferred delivery route to create the resequenced delivery route, sorting, in real-time, the remaining delivery stops of the modified preferred delivery routes (see at least para. 19 along with 112-113).

As per claim 10. Khasis discloses the system in claim 1, and further discloses wherein: 
determining, in real-time, whether the resequenced delivery route is preferred over the preferred delivery route comprises at least one of : when a route cost of the resequenced delivery route is less than a route cost of the preferred delivery route, determining that the resequenced delivery route is preferred over the preferred delivery route (see at least para. 70-71 along with 113 and 124); or 
when a random number generated in a predefined range is greater than a threshold defined by a function of a variable associated with a total quantity of the 601539922.433Docket No. 6291US01 / 1761284.1234 delivery stops of the preferred delivery route, determining that the resequenced delivery route is preferred over the preferred delivery route.

As per claim 11-12, 14-15, 18 and 20 are the method claims that are executed on the system claims of 1-2, 4-5, 8 and 10 respectively; therefore, claims 11-12, 14-15, 18 and 20 are rejected under the same rationale as claims 1-2, 4-5, 8 and 10.   

	 			Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Khasis, US 2017/0262790 in view of Zhong et al., US 2008/0147473 hereinafter “Zhong”.
As per claim 5. Khasis discloses the system in claim 1 and Khasis further teaches, wherein creating, in real-time, the resequenced delivery route further comprises: 
after adding each delivery stop of the random quantity of delivery stops of the to-be-resequenced delivery stop list to the modified preferred delivery route to create the resequenced delivery route, using a greedy algorithm on the resequenced delivery route (see at least para 113 which describes this limitation as such—“After modification, the existing route may be re-sequenced such that remaining destinations remain optimally sequenced while taking the modifications into account. For example, if a new destination is inserted into an existing route comprising multiple destinations, then the new destination will be positioned at the most optimal route position and may be assigned to the most appropriate driver or vehicle based on availability, shortest time, closest distance, and/or cost efficient, e.g., a vehicle with an existing route in or near the area of the new destination. After the modification, the route may be re-sequenced such that the destinations are out of original order, if required for the route to remain optimal, while staying within specified constraints.”). Furthermore, Khasis teaches algorithms; however, Khasis is silent on stating the greedy algorithm. Yet, Zhong teaches a greedy random adaptive search procedure (e.g. greedy algorithm) in at least para. 253). 
Thus, the combination of Khasis in view of Zhong is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khasis in view of Zhong because such combination will provide a technique for “Route planning methods for use by a package delivery service provider are disclosed that satisfy a stochastic daily demand while taking advantage of drivers' route familiarity over time” (Abstract, Zhong).

As per claim 8. Khasis disclosed the system in claim 1 and teaches wherein the computing instructions are further configured to run on the one or more processors (see at least para. 65) and perform. Yet, Khasis is silent on total quantity; however, Zhong teaches generating the random quantity within a range defined by a function of a total quantity of the delivery stops of the preferred delivery route (see at least 180 along with 183).
Thus, the combination of Khasis in view of Zhong is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khasis in view of Zhong because such combination will provide a technique for “Route planning methods for use by a package delivery service provider are disclosed that satisfy a stochastic daily demand while taking advantage of drivers' route familiarity over time” (Abstract, Zhong).

Allowable Subject Matter
Claim 3, 6-7, 9, 13, 16-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.T/           Examiner, Art Unit 3661                                                                                                                                                                                             
/SZE-HON KONG/Primary Examiner, Art Unit 3661